RIGGS, J.,
concurring in part; dissenting in part.
I agree with the majority that hearsay testimony about L.’s recounting of defendant’s conduct towards her was properly admitted under OEC 803(18a)(b). Consequently, I agree that defendant’s conviction for sexual abuse of L. should be affirmed. However, I disagree with the majority’s interpretation of OEC 803(18a)(b) and conclude that L.’s statements describing abuse of N. were admissible. Therefore, I would also affirm defendant’s conviction for sexual abuse of N.
In this case, we must interpret the language of OEC 803(18a)(b), “statement concerning] conduct with or on the child” (emphasis supplied), to determine if it is broad enough to cover L.’s statements about sexual conduct that occurred in her presence. Our goal in statutory interpretation is to discern the intent of the legislature, and the text of a statute is the best evidence of that intent. PGE v. Bureau of Labor and Industries, 317 Or 606, 611, 859 P2d 1143 (1993). At this first level of analysis, we also examine the context of the statute and consider those rules of statutory construction that bear directly on how to read the text. 317 Or at 611.
The majority concludes that OEC 803(18a)(b)’s “ ‘plain, natural and ordinary meaning’ * * * limits its hearsay exception to statements about ‘first-party’ sexual *190conduct.” 129 Or App at 187 (quoting PGE v. Bureau of Labor and Industries, supra, 317 Or at 611). I disagree with that conclusion. Webster’s Third New International Dictionary lists at least 13 different senses of the word “with.” The majority appears to read “with” in OEC 803(18a)(b) to be “used as a function word to indicate the object of attention, behavior, or feeling.” I would read “with” in a different sense of the word, one meaning “in the company of: as companion of.” Webster’s Third New International Dictionary 2626 (3rd ed 1971). The “plain, natural and ordinary meaning” supports either reading.
My reading, however, is supported by the context of the statute. The context of a statute includes other provisions of the same statute. Sanders v. Oregon Pacific States Ins. Co., 314 Or 521, 527, 840 P2d 87 (1992). OEC 803(18a)(a) allows into evidence:
“A complaint of sexual misconduct made by the witness after the commission of the alleged offense. Except as provided in paragraph (b) of this subsection, such evidence must be confined to the fact that the complaint was made.”
Because defendant was charged with abusing both girls, L.’s statements about N. are complaints of sexual misconduct made by a witness, and therefore admissible under OEC 803(18a)(a). L. is also a “child victim.” L.’s statements concerned conduct “with” L., because they described abuse of both girls that occurred in L.’s presence during the same period of time. The text and context of OEC 803(18a)(b) reflect an intent to allow this type of hearsay statement if the requirements of reliability and corroboration are met.
The rules of construction that bear directly on how to read statutory text also support my reading of the statute. The majority, fearing to “insert what has been omitted,” ends up omitting what has been inserted and runs afoul of the statutory command in ORS 174.010. By refusing to accept a different sense of the word “with,” the majority contends that a whole new clause would have to be inserted to deal with the situation in this case. Because ORS 174.010 prohibits the courts from inserting what has been omitted, the majority then concludes that the statute cannot be read to cover this situation. In so doing, the majority rewrites the statute to read, in effect, “statements concerning conduct * * * on the *191child,” omitting the disputed word “with.” However, if one accepts that the “plain, natural and ordinary meaning” of “with” encompasses “in the company of,” then nothing need be inserted or omitted. In addition, this reading would also comply with the rule of construction that, in construing a statute, every word should be given effect. Sanders v. Oregon Pacific States Ins. Co., supra, 314 at 527.
Because I believe that OEC 803(18a)(b) must be read to allow in the type of evidence that was admitted in this case, I dissent.
Deits, J., joins in this concurrence and dissent.